United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                          F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                          October 6, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk


                                           No. 05-60273
                                         Summary Calendar


RONNIE ADRIAN WILSON,



                                                         Petitioner,

                                                versus


ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,



                                                         Respondent.

                        --------------------------------------------------------
                              Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A34 607 336
                        ---------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Ronnie Adrian Wilson, a native and citizen of Trinidad, petitions for review of the order of

the Board of Immigration Appeals (BIA) denying his motion to reopen his removal proceedings on

the basis of INS v. St. Cyr, 533 U.S. 289 (2001), and of amended immigration regulations providing



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
for the filing of “special” motions to reopen pursuant to the rationale of      St. Cyr. See 8 C.F.R. §

1003.44.

        We review the denial of a motion to reopen under a “‘highly deferential abuse-of-discretion

standard.’” Altimirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006) (citation omitted).

Motions to reopen removal proceedings are “‘disfavored,’” and “the moving party bears a ‘heavy

burden.’” Id. (citation omitted). We review the BIA’s conclusions of law de novo, but “defer to the

BIA’s interpretations of immigration regulations if that interpretation is reasonable.” Hernandez-

Castillo v. Moore, 436 F.3d 516, 519 (5th Cir. 2006), petition for cert. filed (Mar. 28, 2006) (No.

05-1251).

        The BIA did not abuse its discretion in denying Wilson’s “special” motion to reopen. First,

Wilson was prohibited by the very regulation on which he relies from filing a second motion to reopen

based on St. Cyr. See 8 C.F.R. § 1003.44(g)(3). In any event, Wilson’s St. Cyr claim was meritless.

The “aggravated felony” forgery offense to which Wilson pleaded guilty on May 31, 1996, did not

qualify as an “aggravated felony” under 8 U.S.C.

§ 1101(a)(43)(R) at the time he entered the plea. However, Congress explicitly included Wilson’s

offense as an aggravated felony as part of an explicitly retroactive redefinition of his offense, in § 321

of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, which became effective

on April 1, 1997. See St. Cyr, 533 U.S. at 319.

        Wilson’s petition for review is DENIED.




                                                  -2-